Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed October 5, 2021 is acknowledged.  Claims 1 is amended. Claims 5-7 are withdrawn. Claims 8-13 are added. Since the newly added Claims 11-13 are drawn to non-elected invention, they will be withdrawn, too. Now, Claims 1-4 and 8-10 are pending for consideration.

2.	Double patenting rejection(s) in the previous Office Action (Paper No. 20210703) is/are moot because of the above amendment.

3.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20210703) is/are moot.

4.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being obvious over Tanaka (US 4 680 366).
	Tanaka discloses an aqueous composition comprising an organopolysiloxane derived from an oxyalkylated amine-functional polyorganosiloxane of formula (I) and water. (col. 1, line 44 to col. 2, line 19) The composition is a self-emulsification type. (col. 4, line 60 to col. 5, line 6) A suitable oxyalkylated amine-functional polyorganosiloxane can be represented by the formula 
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where R is -CH2-CH(OH)-CH2-O-(C2H4O)21(C3H6O)21C8H17. (col. 6, lines 18-49) There are 21 oxypropylene units in R. Tanaka is silent on the presently claimed number of oxypropylene units. However, since R is a homolog of Applicant’s polyoxyalkylene-containing organic group, one would expect that Tanaka’s oxyalkylated amine-functional polyorganosiloxane and Applicant’s organopolysiloxane containing 20 oxypropylene units possess similar properties.  In re Wilder, 563 F.2d 457, 195 


7.	Claims 2 and 4 (to the extent of elected species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Tanaka does not teach or fairly suggest the presently claimed a) component (C) as set forth in Claim 2; and b) the amount of oxyalkylene group as set forth in Claim 4.

8.	Claims 8-10 are objected to, but would be allowable if rewritten to exclude the non-elected species. 
	Tanaka does not teach or fairly suggest the presently claimed component (C) as set forth in Claim 8.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 2, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765